                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DALE GENE DUNSON,

                Petitioner,                            14cv1178
                                                       ELECTRONICALLY FILED
                       v.

JOHN E. WETZEL, Secretary of
Pennsylvania Department of
Corrections and LAWRENCE
MAHALLY, Superintendent of the
State Correctional Institution at
Dallas,


                Respondents.


                                      ORDER OF COURT

       Before the Court is Petitioner’s Motion for Relief from Judgment, ECF 31, filed in

accordance with Fed.R.Civ.P. 60. On July 22, 20015 this Court issued an Opinion and Order

denying Petitioner’s Petition for Writ of Habeus Corpus. ECF 27, ECF 28. As a result, this case

was marked “closed” by the Clerk of Court on July 23, 2015. Since that time there has been no

activity on the docket other than the entry of a receipt from the Director of Court Records,

Criminal Division Allegheny County, on October 13, 2017. ECF 30.

       Under Rule 60(c), a person, such as Petitioner, must file his Motion for Relief from

Judgment “within a reasonable time.” If Petitioner’s Motion is based on: (1) mistake

inadvertence, surprise or excusable neglect, (2) newly discovered evidence, or (3) fraud,

misrepresentation, or misconduct by the opposing party, the Motion must be filed “no more than

a year” from the date the Judgment was entered. Fed.R.Civ.P.60(b) and Fed.R.Civ.P. 60(c)(1).
       Turning to Petitioner’s request for Relief from Judgment (ECF 31), it is clear that he is

well past the one-year deadline to file such a petition, assuming it is predicated upon:

(1) mistake, (2) newly discovered evidence, or (3) fraud. Thus, to the extent that Petitioner’s

request is predicated on any of these bases, he is clearly time-barred by Rule 60(c)(1).

       In addition, Petitioner does not argue that this Court may relieve him of the Judgment

because the Judgment is void (Pa.R.Civ.P. 60(b)(4)), nor has there been any satisfaction,

discharge, or release of the prior judgment in accordance with Pa.R.Civ.P. 60(b)(5). Although

Rule 60 allows Petitioner to also raise “any other reason that justifies relief[,]”

(Pa.R.Civ.P.60(b)(6)), Petitioner failed to do so in his Petition. The grounds Petitioner proffers

merely rehash the content of his prior Habeus petition filed at ECF 4. Even if this Court were to

construe this instant Petition to be a Motion for Reconsideration of the denial of the Habeus

Petition, it too would be time-barred. Thus, Petitioner’s Petition for Relief from Judgment will

be denied.

                                              ORDER

       AND NOW, this 3rd day of October, 2019, upon review and careful consideration of the

Petitioner’s Petition for Relief from Judgment (ECF 31), the Court hereby DENIES the Petition.

                                               s/ Arthur J. Schwab
                                               Arthur J. Schwab
                                               United States District Judge

 cc:   All Registered ECF Counsel and Parties
               and
       Dale Gene Dunson
       JH-2710
       SCI Dallas
       1000 Follies Road
       Dallas, PA 18612




                                                      2
